     6:17-cv-00289-SPS Document 295 Filed in ED/OK on 09/19/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

(1) JEANNE BENNETT, Administrator         )
of the Estate of Michael Manos,           )
Deceased,                                 )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )      Case No. CIV-17-289-SPS
                                          )
(1) CARTER COUNTY SHERIFF                  )
IN HIS OFFICIAL CAPACITY                  )
                                          )
Defendant.                                )

            JOURNAL ENTRY OF JUDGMENT UPON AGREED SETTLEMENT

         THIS MATTER comes before the Court on the Joint Motion For Entry of

Judgment Upon Agreed Settlement (Dkt. No. 293).           Plaintiff appears by and through

their lead attorney of record, Smolen, Smolen, & Roytman, PLLC dba Smolen and

Roytman.

        Defendant appears by and through its lead attorney of record, Collins, Zorn &

Wagner, P.C.      Upon being advised that the parties have reached a full and final

settlement of this action in the amount of $3,200,000.00 dollars, with $1,604,604.02 of

this amount being paid by ACCO-SIG within fourteen days of the entry of this Judgment

and the remaining balance of $1,595,395.98 having been authorized by the County via

entry of a consent judgment, with post-judgment interest pursuant to 28 U.S.C. § 1961,

the Court finds as follows:

       1)     That the Court has subject matter jurisdiction of this lawsuit and the parties.
    6:17-cv-00289-SPS Document 295 Filed in ED/OK on 09/19/19 Page 2 of 5



       2)     That the parties have reached a full and final settlement of this lawsuit with

no liability admitted on behalf of Defendant, the Board of County Commissioners of Carter

County, or Carter County.

       3)     That the Board of County Commissioners of Carter County has formally

authorized settlement of Plaintiff’s lawsuit in the amount of Three Million, Two hundred

thousand dollars ($3,200,000.00), with $1,604,604.02 of this amount being paid by

ACCO-SIG within fourteen days of the entry of this Judgment and the remaining balance

of $1,595,395.98 having been authorized by the County via entry of a consent judgment,

with post-judgment interest pursuant to 28 U.S.C. § 1961, and Plaintiff has agreed to the

terms of the settlement, which are set forth and reduced to judgment herein, hereby

settling all claims that were brought or could have or should have been brought against

the Defendant, the Board of County Commissioners of Carter County, or Carter County,

and all other Releasees as defined below, arising from or relating in any way to the

conduct alleged in the Second Amended Complaint (Dkt. No. 51) or any related conduct

of the Releasees alleged to have occurred since the filing of the Second Amended

Complaint (Dkt. No. 51), as those claims exist as of the filing of this Journal Entry of

Judgment Upon Agreed Settlement.

       4)     That Plaintiff, on behalf of herself, her heirs, successors and assigns,

hereby releases and forever discharges the Defendant, the Board of County

Commissioners of Carter County, Carter County, office holders whether state or county,

and their past or present board members, employees, agents, representatives, affiliates,

successors, assigns and all other persons, firms, corporations that are or may be liable

to any extent for any or all claims of any kind or character whatsoever (herein individually

                                             2
    6:17-cv-00289-SPS Document 295 Filed in ED/OK on 09/19/19 Page 3 of 5



“Releasee” and collectively “Releasees”), arising from or relating in any way to the

conduct alleged in the Second Amended Complaint (Dkt. No. 51) or any related conduct

of the Releasees alleged to have occurred since the filing of the Second Amended

Complaint (Dkt. No. 51), which Plaintiff, as personal representative of the Estate of

Michael Manos, individually and/or in all other capacities, now has or under any

circumstances could or might have had against any Releasee as of the filing of this

Journal Entry of Judgment Upon Agreed Settlement (herein the “Released Claims”).

       5)     That settlement and payment of Three Million, Two Hundred Thousand

Dollars ($3,200,000.00) is inclusive of all attorney’s fees, liens, pre-judgment interest, and

costs, and all medical, dental, doctor, chiropractic, mental health, attorney, hospital and

health care provider liens.

       6)     That if this Judgment were against an individual, it would be payable in full

immediately. Because of the statutes of the State of Oklahoma, the paying entity, the

Board of Commissioners for Carter County, Oklahoma, will pay $1,595,395.98 of this

Judgment in three equal annual installments, pursuant to Okla. Stat. tit. 62, § 365.5,

beginning in 2021, together with post-judgment interest pursuant to 28 U.S.C. § 1961.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Joint

Motion and Brief to Enter Journal Entry of Judgment (Dkt. No. 293), is hereby granted.

Judgment is hereby entered against Defendant in the amount of $1,595,395.02.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that, in consideration

of this consent judgment and the payments to be made hereunder, Plaintiff, on behalf of

herself, her heirs, successors and assigns, release and forever discharge Releasee from



                                              3
     6:17-cv-00289-SPS Document 295 Filed in ED/OK on 09/19/19 Page 4 of 5



any liability for the Released Claims as of the filing of this Journal Entry of Judgment Upon

Agreed Settlement.

         IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that settlement of this

case in the amount of Three Million, Two Hundred Thousand Dollars ($3,200,000.00) is

inclusive of all attorney’s fees, liens, pre judgment interest, and costs, and all medical,

dental, doctor, chiropractic, mental health, attorney, hospital and health care provider

liens.

         IT IS FURTHER ORDERED ADJUDGED AND DECREED, that no liability has

been admitted by or found against Defendant, the Board of County Commissioners of

Carter County or Carter County, and they have advised the Court they have consented

to the entry of this Judgment and agreed to its terms in order to avoid the risk of further

time, expense, and monetary exposure associated with this case.

         IT IS FURTHER ORDERED ADJUDGED AND DECREED, that $1,604,604.02 will

be paid by ACCO-SIG within fourteen days of the entry of this Judgment to Plaintiff and

Smolen, Smolen, & Roytman, PLLC dba Smolen and Roytman and Smolen Law, PLLC.

         IT IS FURTHER ORDERED ADJUDGED AND DECREED that the Board of

County Commissioners of Carter County will pay $1,595,395.98, in three equal annual

installments, pursuant to Okla. Stat. tit. 62, § 365.5, by April 30 of each year, beginning

in 2021, together with post-judgment interest pursuant to 28 U.S.C. § 1961, to Plaintiff

and the trust accounts of Smolen, Smolen, & Roytman, PLLC dba Smolen and Roytman

and Smolen Law, PLLC (or any successor thereof as directed by Daniel E. Smolen and/or

Donald E. Smolen, II).    Upon payment of any portion of this Judgment to the Plaintiff,

the trust accounts of Smolen, Smolen, & Roytman, PLLC dba Smolen and Roytman and
                                          4
    6:17-cv-00289-SPS Document 295 Filed in ED/OK on 09/19/19 Page 5 of 5



Smolen Law, PLLC (or any successor thereof as directed by Daniel E. Smolen and/or

Donald E. Smolen, II), Releasees shall be released from any and all claims under this

Judgment as to that portion of the Judgment paid to such trust accounts.

      IT IS SO ORDERED this 19th day of September 2019.




                                           5
